DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 July 2021 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 16 December 2015. It is noted, however, that applicant has not filed a certified copy of the AU2015905218 application as required by 37 CFR 1.55.


Drawings
The drawings are objected to because they do not comply with the standards of 37 CFR 1.84(l).
37 CFR 1.84(l) recites:
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

The character of the lines numbers and letters of applicant’s drawing filed 15 June 2018 are poor and make it difficult to distinguish between numbered features within the drawings as well as unlabeled features within the drawings. For example, in Figure 4, it’s not clear what letters follow the number 11 within the figure, and the script and fading of the characters and numbers within the figures makes them illegible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Status of Claims
Claims 1-7, and 9-26 are presently under consideration and claim 8 remains cancelled by applicant’s amendments to the claims filed with the response dated 01 July 2021.
Applicant’s amendments to the claims have overcome the rejection of claims 1-7 and 9-26 as indefinite under 35 U.S.C. 112(b) in the prior office action, and these rejections are therefore withdrawn.
Applicant’s amendments to the claims have overcome the prior art rejection of claims 1-7, 12, 19, 22 and 26 under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Coltrin et al (US 3,973,745) and these rejections are therefore withdrawn.
Applicant’s amendments to the claims have overcome the prior art rejection of claims 1-7, 12, 19, 22 and 26 under 35 U.S.C. 102(a)(1) as anticipated by Kurose (JP 2012-131458) and these rejections are therefore withdrawn.
Applicant’s amendments to the claims have overcome the prior art rejection of claim 23 under 35 U.S.C. 102(a)(1)(a)(2) as anticipated by Korman et al (US 2011/0253193) and this rejection is therefore withdrawn.
Applicant’s amendments to the claims have been fully considered but are not found to overcome the prior art rejections of claims 23 and 25 as anticipated by the prior art of Sun or the prior art rejections of the claimed method as obvious over the combination of  Muchow et al (US 2009/0079161), in view of Kurose (JP 2012-131458) of record. The prior art rejections of record have been updated to show where the new claim limitations are taught, and a new grounds of rejection of claim 24 is also made below.
Applicant’s arguments where applicable are also addressed below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23 and 25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sun (WO 2015/027812A1, with reference made to equivalent English translation US 2016/0211795).

Regarding claim 23 Sun discloses a PV array, the PV array comprising at least four planar PV modules which are of generally square or rectangular configuration so that each module defines a generally square or rectangular edge of substantially the same dimensions and comprising a pair of substantially parallel end edges and a pair of substantially parallel side edges ([0077], Figs. 1-3 and 11-12 see: four generally rectangular photovoltaic modules 10 of the same dimensions each attached as part of a photovoltaic module integrated board 1/5), 
the modules being connected and being foldable relative to each other between a closed condition and an open condition ([0077], Figs. 1-5 and 11-12 see: photovoltaic modules as part of a photovoltaic module integrated boards 1/5 are connected through hinges allowing the modules to be folded in a closed condition (Figs. 7, 9-10) and an open condition (Figs. 1 and 11-12)) , 
whereby in the closed condition, the modules are stacked together on a movable carriage on which the modules can be transported ([0024], [0027], Figs. 7, 9-10 see: modules can be folded into a closed condition for transport where they are transported in a container), the modules comprising a leading module, a trailing module and two or more intermediate modules ([0077], Figs. 11-12 see: four generally rectangular photovoltaic modules 10 of the same dimensions each attached as part of a photovoltaic module integrated board 1/5), 

whereby a first ground surface engagement rail is connected to extend along a free end edge of the leading module ([0074], [0077]-[0078], Figs. 1, 7 and 11-12 see: bottom portion of integrated board frame 16 forms a rail for engaging bottom plates 13 on the ground surface) and a second ground surface engagement rail is connected to extend along a free end edge of the trailing module ([0074], [0077]-[0078], Figs. 1, 7 and 11-12 see: a back support structure 4 forms a rail for engaging bottom plates 13 on last or trailing module on the ground surface) and a third ground surface engagement rail is connected to extend along a connection between a pair of adjacent end edges of a pair of PV modules between the leading and trailing modules ([0074], [0077]-[0078], Fig. 12  see: a rail portion of integrated board frame 16 and back support structure 4 are also formed and connected between the pair of intermediate photovoltaic modules and present between the edge connections formed by interconnect features 9), the first, second and third ground surface engagement rails engaging a ground surface on which the PV array is installed in the open position ([0074], [0077]-[0078], Figs. 1, 7 and 11-12 see: bottom portion of integrated board frame 16 forming the a rail and back support structures 4 with bottom plates 13 engage the ground surface).

Regarding claim 25 Sun discloses a PV array according to claim 23, the rails including openings for forklift tynes (Sun, [0041], [0077]-[0079], Figs. 1-2 and 7-8 see: photovoltaic modules integrated board 1 comprises a board frame 11 having either gaps 14 or 54 which facilitate the insertion of a fork of a forklift).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-7, 9-12, 17-19, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Muchow et al (US 2009/0079161), and further in view of Kurose (JP 2012-131458, reference made to attached English machine translation).

Regarding claim 1 Muchow discloses a method of installation of a PV array whereby; 
the PV array comprises at least four planar PV modules which are of generally square or rectangular configuration so that each module defines a generally square or rectangular edge of substantially the same dimensions and comprising a pair of substantially parallel end edges and a pair of substantially parallel side edges (Muchow, [0059]-[0065], Figs. 3 and 21-22 see: at least 4 linked solar panels 44 having a generally rectangular shape of the same dimension), 
the modules being connected and being foldable relative to each other between a closed condition and an open condition (Muchow, [0059]-[0065], Figs. 3 and 21-22 see: solar panels 44 are foldable at their edges such as through hinges 49 allowing them to be folded into a closed pancake-type stack and opened for receiving light), 
whereby in the closed condition, the modules are stacked together on a movable carriage on which the modules can be transported (Muchow, [0059]-[0065], Figs. 3 and 
whereby in the open condition, the modules are laterally displaced from the closed condition for collection of electromagnetic radiation (Muchow, [0059]-[0065], Figs. 3 and 21-22 see: solar panels 44 are laterally displaced and opened to receive light).
Regarding the method steps of the method including transporting the modules over ground to an installation location in the closed condition on the movable carriage, once at the installation location, securing the leading module in a stationary position by placing one of the parallel end edges of the leading module on a ground surface at the installation location and once the leading module is secured moving the carriage relative to the leading module so that the carriage moves away from the leading module, and allowing the PV array to unfold from the carriage into the open condition, Muchow teaches transporting the modules over ground to an installation location in the closed condition on the movable carriage, once at the installation location, securing the leading module in a stationary position by placing one of the parallel end edges of the leading module on a ground surface at the installation location by a strut 48 (Fig. 22 para [0065]) or by lying flat on the ground (para [0061]) in the embodiments of Figs. 3 and 21-22 but Muchow does not explicitly disclose in these embodiments once the leading module is secured, moving the carriage relative to the leading module so 
Kurose teaches deploying a PV array from a movable carriage including securing the leading module and once the leading module is secured, moving the carriage relative to the leading module so that the carriage moves away from the leading module (Kurose, Paragraphs bridging pages 3-4 of the description and pages 4 and 6, Figs. 2-7 and 15-16 see: a leading panel body 10 is secured in a stationary position by connecting with an edge of an existing solar panel 5 (see Figs. 15-16), and the storage structure 21 moves backwards in traveling direction J which is opposite to the deployment direction K the panel body 10 is expanding in), and allowing the PV array to unfold from the carriage (Kurose, Paragraphs bridging pages 3-4 of the description and pages 4 and 6, Figs. 2-7 see: panel bodies 10 are expanded from the storage structure 21).
Kurose and Muchow are combinable as they are both concerned with the field of PV arrays.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Muchow in view of Kurose such that, once the leading module of Muchow is secured, the stacked PV modules of Muchow are deployed from a moving carriage where the carriage is moved relative to the leading module so that the carriage moves away from the leading module as taught by Kurose 

Regarding claim 2 Muchow discloses a method according to claim 1, the modules being stacked together in the closed condition in a generally parallel and close facing relationship with the substantially parallel end edges and the substantially parallel side edges of the modules in general alignment (Muchow, [0059]-[0065], Figs. 3 and 21-22 see: solar panels 44 are folded into a closed pancake-type stack which is considered 
3
Regarding claims 3-5 modified Muchow discloses a method according to claim 1, the modules being stacked together in the closed condition at an angle to each other or some of the modules being stacked together in the closed condition in a generally parallel and close facing relationship with the substantially parallel end edges and the substantially parallel side of the modules in general alignment and others of the modules being stacked together in the closed condition at an angle to each other or the leading module and the module attached to the leading module being stacked at an angle to each other and with the remaining modules being stacked in a generally parallel and close facing relationship (Muchow, [0059]-[0065], Figs. 3 and 21-22 see: solar panels 44 are folded into a closed pancake-type stack which is considered be in a generally parallel arrangement where such an arrangement also reads on the language of being “at an angle to each other” as they are at a full angle or 360 degree angle relative to each other).
 
Regarding claim 6 modified Muchow discloses a method according to claim 1, and Kurose teaches the modules of the entire PV array unfolding simultaneously as the carriage moves away from the leading module (Paragraphs bridging pages 3-4 of the description and pages 4 and 6, Figs. 2-7 see: the storage structure 21 moves backwards in traveling direction J which is opposite to the deployment direction K where the panel bodies 10 unfold simultaneously with the movement in these directions).  

Regarding claim 7 modified Muchow discloses a method according to claim 1, and Kurose teaches the modules unfolding two at a time, so that the leading module and the module to which the leading module is connected unfold first and thereafter subsequent pairs of modules unfold (Paragraphs bridging pages 3-4 of the description and pages 4 and 6, Figs. 2-7 see: the storage structure 21 moves backwards in traveling direction J which is opposite to the deployment direction K where the panel bodies 10 unfold simultaneously two at a time (Fig. 2)).  

Regarding claim 9 modified Muchow discloses a method according to claim 1, installing one or more abutments that engage against a surface of the leading module that faces in the direction of movement of the carriage and that allows the required relative movement of the carriage away from the leading module (Muchow, [0065] Fig. 22 see: a leading module 44 can be installed on an adjustable strut 48 to secure the module to a surface and would thus allow a trailer (carriage) to deploy the modules as in Fig. 28).  

Regarding claim 10 modified Muchow discloses a method according to claim 9, the one or more abutments being pegs that are driven into the ground surface (Muchow, [0065], [0082], Fig. 22 see: a leading module 44 can be installed on an adjustable strut 48 which is anchored to the ground by a foot member 47 (Figs. 25-26)).  



Regarding claim 12 modified Muchow discloses a method according to claim 1, the movable carriage being a transport vehicle (Muchow, [0059]-[0065], Fig. 3 see: solar panels 44 are foldable and can be stored and moved with trailer 200 a transport vehicle).

Regarding claims 17 and 18 modified Muchow discloses a method according to claim 1, where the modules comprise a group of at least two modules formed as a row, the group consisting of at least three modules formed as a row (Muchow, Fig. 3 see: solar panels 44 connected along adjacent edges are formed as a group of four modules to a row).

Regarding claim 19 modified Muchow discloses a combination PV array and movable carriage for use in the method of claim 1 (Muchow, [0059]-[0065], Fig. 3 see: solar panels 44 are foldable and can be stored and moved with trailer 200).  

Regarding claim 22 modified Muchow discloses the combination of claim 19, the movable carriage being a transport vehicle or a forklift (Muchow, [0059]-[0065], Fig. 3 

Regarding claim 26 modified Muchow discloses a method according to claim 1, in which the PV modules are connected along adjacent end edges and are foldable relative to each other about the connected end edges between a closed condition and an open condition (Muchow, [0059]-[0065], Figs. 3 and 21-22 see: solar panels 44 are foldable at their edges such as through hinges 49 allowing them to be folded into a closed pancake-type stack and opened for receiving light).

Claims 13-14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Muchow et al (US 2009/0079161), in view of Kurose (JP 2012-131458, reference made to attached English machine translation) as applied to claims 1-7, 9-12, 17-19, 22 and 26 above, and further in view of Sun (WO 2015/027812A1, with reference made to equivalent English translation US 2016/0211795).

Regarding claims 13 and 14 modified Muchow discloses a method according to claim 1, but does not explicitly disclose the movable carriage being a forklift or the method including lifting the PV array on the tynes of a forklift, securing the leading PV module in place on the ground surface and driving the forklift away from the leading PV module to allow the PV array to unfold.5 
Sun teaches rails for a hinged PV array that include openings for forklift tynes (Sun, [0041], [0077]-[0079], Figs. 1-2 and 7-8 see: photovoltaic modules integrated 
Sun and Muchow are combinable as they are both concerned with the field of PV arrays.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Muchow in view of Sun such that the PV modules of Muchow include rails with openings for forklift tynes as taught by Sun (Sun, [0041], [0077]-[0079], Figs. 1-2 and 7-8 see: photovoltaic modules integrated board 1 comprises a board frame 11 having either gaps 14 or 54 which facilitate the insertion of a fork of a forklift) as Sun teaches this makes it easier for a forklift to lift and move the stack of PV modules (Sun, [0041], [0079]).
As such employing a forklift as the movable carriage of Muchow in order to lift the PV array of Muchow on the tynes of said forklift, secure the leading PV module in place on the ground surface and drive the forklift away from the leading PV module of Muchow to allow the PV array of Muchow to unfold would have been obvious to one having ordinary skill in the art at the time of the invention as it would have amounted to the use of a known movable carriage (a forklift) for its intended use of moving a PV module to accomplish the entirely expected result of deploying the PV array at the movement speed of the carriage (forklift) as taught by Muchow (Muchow, [0083], [0088] Fig. 28).



Regarding claim 21 modified Muchow discloses the combination of claim 20, and Kurose teaches the carriage including a base and an end wall, the PV array being supported on the base and the trailing module being in engagement with the end wall in the closed condition (Kurose, Paragraphs bridging pages 3-4 of the description Figs. 2, 4, 7, 19, see: storage structure 21 comprising a base supporting panel bodies 10 and an end wall connected to the last panel body 10 in storage structure 21).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muchow et al (US 2009/0079161), in view of Kurose (JP 2012-131458, reference made to attached English machine translation) as applied to claims 1-7, 9-12, 17-19, 22 and 26 above, and further in view of Korman et al (US 2011/0253193).

Regarding claims 15 and 16 modified Muchow discloses a method according to claim 1, but Muchow does not explicitly disclose the method including laying rails on the ground surface on which the PV array is to be installed and sliding the PV modules over the rails from the closed to the open position and the rails including rollers over which the PV modules can roll.

Muchow and Korman are combinable as they are both concerned with the field of PV arrays.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Muchow in view of Korman such that the method further comprises laying rails on the ground surface on which the PV array is to be installed and sliding the PV modules over the rails from the closed to the open position and the rails including rollers over which the PV modules can roll as taught by Korman (Korman, [0037]-[0047], [0053], Figs. 5b and 9 see: two parallel mounting channels 308 which engage in a sliding manner with PV modules 200 through foot members 313 which can include rollers to reduce friction where the PV modules are expanded from their stored condition to their open position) as Korman teaches these rails and rollers minimize friction allowing the PV modules to easily slide into place for fixing (Korman, [0045]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (WO 2015/027812A1, with reference made to equivalent English translation US 2016/0211795) as applied to claims 23 and 25 above, and further in view of Swahn et al (US 2011/0284057).

Regarding claim 24 Sun discloses a PV array according to claim 23, but does not explicitly disclose the rails being concrete rails.  
Swahn teaches a PV array mounted on rails formed from concrete (Swahn, [0052], Figs. 4-5 see: modular rail 310 constructed from concrete and supporting PV modules 510).
Swahn and Sun are combinable as they are both concerned with the field of PV arrays.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the PV array of Sun in view of Swahn such that the rails of Sun are formed from concrete as taught by Swahn (Swahn, [0052], Figs. 4-5 see: modular rail 310 constructed from concrete and supporting PV modules 510) as such a modification would have amounted to the routine use of a known construction material for its intended use in a support rail in the known environment of a PV module array to accomplish the entirely expected result of providing a support surface for securing the PV array modules of Sun.

Response to Arguments
Applicant's arguments filed 01 July 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments to the combination of Muchow and Kurose on pages 11-13 of the response dated 01 July 2021 have been fully considered but they are not persuasive.
Applicant argues Fig. 28 of Muchow does not disclose transporting the PV modules to an installation location in a closed stacked configuration, however Fig. 28 of Muchow is not relied upon to teach this limitation rather the embodiments of Figs. 3 and 21-22 but Muchow teach this part of claim 1. 
Applicants argue Muchow does not teach the claim 1 step of the step of securing the leading module in a stationary position on a ground surface. Applicants argue the adjustable struts 48 in Figs. 25-26 do not secure the panels 44 to the ground, but merely support the panels above the ground at a selected height and state the modules simply lying on the ground is not equivalent to being secured to the ground.
Applicant’s argument has been fully considered but is not found persuasive as applicant’s argument is not commensurate in scope with the use of the term “secure”.
Applicant’s specification at paras [18], [54] and [61] discloses:
[18] In contrast, the method of the present invention allows for the end edge of the leading PV module to be secured, such as by placing on the support surface and thereafter, no further movement of that end edge on the support surface is required other than pivoting movement as the leading PV module is unfolded to the open condition.
 [54] It will be appreciated that the unfolding that takes place between Figures 1 and 2 requires that the hinge 14 of the module 11a remains stationary relative to the movement of the carriage 20 once the hinge 14 has been placed on the support surface. In order to achieve 
[61] It will be appreciated that when the PV array 10 as shown in Fig. 4 is to be collapsed into the closed condition, pegging or otherwise securing the hinge 14 at the free edge of the module 11a could be required to ensure that the array 10 does not shift in the direction of travel of the carriage 20 (the direction opposite the direction D of the figures). However, that pegging is not expected to be always necessary, given that the weight of the PV modules themselves is expected to firmly secure those modules against sliding movement on the support surface. Clearly, the type of support surface will have an effect on this, such that if the support surface is a timber or concrete surface for example, the likelihood of movement of the PV modules is greater than if the support surface is a grass or soil surface.
As such, applicant’s specification notes that simply lying on the ground is equivalent to being secured to the ground as the weight of the modules will anchor them from further movement. Furthermore, adjustable struts 48 in Figs. 25-26 of Muchow do secure the panels 44 to the ground, where supporting said modules (panels 44) above the ground is equivalent to securing said modules to the ground as required in claim 1. If applicant wishes “securing” in claim 1 to have a narrower scope, applicant should amend claim 1 to reflect such a narrower interpretation.  
Applicant further argues regarding the third step in claim 1 and the embodiment of Fig. 28 of Muchow that the trailer 800 (carriage) moves before the leading module of sub-array 42 is secured in a stationary position and trailer 800 must move as the sub-arrays 42 are unfolded from the roller 822 otherwise the sub-arrays 42 would pile on top of each other.
Applicant’s argument has been fully considered but is not found persuasive as applicant’s arguments are not commensurate in scope with the limitations of claim 1. As 
 Applicant’s argument that the claim 1 requirement for stacked modules means that Muchow must be combined with Kurose only in respect of embodiments that do not include the FIG. 28 embodiment, i.e., the FIGS. 3 and 21-22 embodiments and on that basis, the combination does not involve the moving carriage (trailer 800) of Muchow are not found persuasive as they ignore the combination of art and obviousness statement made in the rejection.
In the embodiments of Figs. 3 and 21-22, Muchow does not explicitly disclose once the leading module is secured, moving the carriage relative to the leading module so that the carriage moves away from the leading module, and allowing the PV array to unfold from the carriage into the open condition. However, in the embodiment of Fig. 28 and paras [0083], [0088], Muchow teaches the PV array 42 stored in the trailer 800 (movable carriage) can be deployed to the ground in one direction while the trailer 800 is moving in the opposite direction. The prior art of Kurose is relied upon to teach the 
Applicant’s further arguments about combining the Fig. 28 embodiment of Muchow with Kurose are not found persuasive and are considered moot as the 
Applicant’s further arguments and remarks are considered moot as they depend from the arguments rebutted above.
Applicant has made no arguments directly addressing the rejection of claims 23 and 25 over the prior art of Sun and the rejection of claims 23 and 25 under Sun is maintained in view of the lack of arguments against the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wever (US 2013/0248467) teaches a foldable/collapsible solar panel 2 on frame 1 in Fig. 11 and para [0065] that is attached to front and rear weights 23/23’ (rails) that provides a more stable positioning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726